DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-8 and 21-30 as filed 04/08/2022, are currently pending and have been considered below. Claims 9-20 have been cancelled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit of U.S. Provisional Application No. 62/794,432, filed 01/18/2019. 
Examiner’s Statement on 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-30 are drawn an intravenous therapy selection system, which is within the four statutory categories (i.e. machine). The claims recite patient-eligible subject matter because the claims recite additional elements that integrate the claim into a practical application. 
In particular, independent claims 1 and 24 each recite the additional element of a cart having a plurality of drawers, wherein the drawers of the cart of selectively unlocked based on the identification of an intravenous device for use by a clinician who is caring for a patient. As such, the limitations of the claims as currently recited are integrated into a practical application beyond a high-level recitation of generic computer components to perform an abstract idea. 
Accordingly, claims 1-8 and 21-30 recite patient-eligible subject matter under 35 U.S.C. 101. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a clinician training module,” “an IV therapy recommendation module,” and “a placement location recommendation module,” in claims 1, “a module,” in claim 5, “a procedure module” in claim 6, “a locking module” in claims 7 and 24, “an IV logging module” in claims 8, and “a module” in claim 23, “one or more modules” in claim 24. The present Application Specification describes each of the above modules as “software modules comprising application instructions” that may be stored and executed on the computing device utilizing memory and a processor (Application Specification, [0049]-[0051]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0388171 A1 (hereinafter “Schermeier et al.”) in view of U.S. Patent Application Pub. No. 2014/0356834 A1 (hereinafter “Patrickson et al.”) and U.S. Patent No. 6,012,034 (hereinafter “Hamparian et al.”).
RE: Claim 1 (Currently Amended) Schermeier et al. teaches the claimed: 
1. (Currently Amended) An intravenous (IV) therapy selection system, comprising: a cart having a plurality of drawers for holding different types of IV devices, the plurality of drawers being selectively locked; a processor that is integrated with the plurality of drawers of the cart, the processor being configured to selectively open the plurality of drawers ((Shermeier et al., [0005], [0014], [0146]) (the treatment cart exhibits one or more storage devices, wherein the storage devices have at least two storage areas, each for a respective accessory type from among the plurality of medical accessories; the treatment cart comprises at least one release mechanism for releasing medical accessories, whereby the control system is design to control the at least one release mechanism on the basis of the accessory set parameters; the release mechanism can be designed to open a drawer in which the object to be released is stored; a medical accessory can be a medicinal products are in particular needles, syringes, cannulas, Seldinger wires or catheters i.e. IV devices)). 
a memory device that is integrated with the processor and stores the memory device also storing a clinician training module, an IV therapy recommendation module, and a placement location recommendation module; ((Schermeier et al., [0041], [0119], [0118], [0171]) (the mobile selection system, in particular the control system comprises a patient database for the patient information and a storage apparatus for the same; a patient database is a database designed to comprise data sets on patients characterizing a patient i.e. an emr database; the control system comprises a data storage apparatus for assistance information and is designed to run an assist process i.e. a clinician training module; assistance information can also be information on the patient to be treated, for instance, recommended injection sites can preferably be stored and the assist functions can moreover be information/instructions on where and/or how the vascular access to the patient’s blood for dialysis is to be made i.e. IV therapy recommendation and a placement location recommendation module)) and 
a display device integrated into or with the cart, the display device being configured to a using the clinician training module while the plurality of clinicians use the cart to care for patients, the display device also being configured to provide an IV device recommendation based on data descriptive of a first patient […], the display device further being configured to provide a recommendation on where to introduce the IV device into the first patient's body based on the data descriptive of the first patient […]((Schermeier et al., [0041], [0214]) (one of the user interfaces of the mobile selection system is designed to output assistance information for the assist function of the mobile selection system; one of the treatment carts exhibits this user interface, whereby it can in particular be designed as a treatment cart module; such assistance information can in particular be acoustic or visual instructions on the treatment to be performed i.e. training services; the user interfaces are designed for one or more inputs from a user, by means of which a treatment to be performed is specified and the control system determines a treatment identifier associated with the treatment to be performed as a result of the inputs)); 
wherein, while the first clinician cares for the first patient and based on the recommendation on where to introduce the IV device into the first patient's body, the processor selects a first type of IV device and opens a first drawer of the plurality of drawers, the first drawer storing the first type of IV device, to thereby allow the first clinician to obtain the first type of IV device. ((Shermeier et al., [0005], [0014], [0041], [0146]) (the treatment cart exhibits one or more storage devices, wherein the storage devices have at least two storage areas, each for a respective accessory type from among the plurality of medical accessories; the treatment cart comprises at least one release mechanism for releasing medical accessories, whereby the control system is design to control the at least one release mechanism on the basis of the accessory set parameters; the release mechanism can be designed to open a drawer in which the object to be released is stored; a medical accessory can be a medicinal products are in particular needles, syringes, cannulas, Seldinger wires or catheters i.e. IV devices; visual instructions on the treatment to be performed, the steps of the treatment, the treatment step to be performed and/or the medical accessories and/or can moreover be how the instrument or the treatment is to be respectively performed in each case and/or how a specific medical accessor is to be used in particular for the treatment or treatment step)).
Schermeier et al. fails to explicitly teach, but Patrickson et al. teaches the claimed: 
a clinician training module to provide training services and credentials to a plurality of clinicians ((Patrickson et al., [0050]) (data obtained from one or more of the training modules; the data manager evaluates the performance data from the real-life medical procedure and the training data to determine whether the student-fulfils the requirements; if this evaluation is sufficient, then a certification will be issued)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training module for evaluating the performance of a medical procedure and providing certification thereof as taught by Patrickson et al. within the mobile selection system for selecting medical accessories as taught by Shermeier et al. with the motivation of improving medical training in real scenarios to overcome the inadequacies of simulated training (Patrickson et al., [0008], [0009]). 
Schermeier et al. and Patrickson et al. fail to explicitly teach, but Hamparian et al. teaches the claimed:
[…] an IV device recommendation based on data descriptive of a first patient and a first clinician who is caring for the first patient, […] ((Hamparian et al., Col. 4, Lines 21-22; 29-31; Col. 10, Lines 41-46, Fig 4) (a computer system which recommends an intravenous device to a clinician based on input entered by a user regarding the infusion and the patient's physical characteristics; the computer system comprises a conventional processor with sufficient capacity to perform the functions of the system; the logic engine selects the qualification level of the clinician who is to administer the primary device and the secondary devices; information relating to intravenous devices to qualification levels is retained in the database; the logic engine retrieves the qualification level for the primary and secondary intravenous devices; a display of a screen to inform the user of the results)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the determining of an intravenous device based on the qualification level of a clinical who is to administer the device as taught by Hamparian et al. within the mobile selection system for selecting medical accessories as taught by Shermeier et al. and the training module for evaluating the performance of a medical procedure and providing certification thereof as taught by Patrickson et al. with the motivation of assisting clinicians in the selection of an intravenous device based on expert knowledge which eliminates the need for the clinician to perform tedious computations (Hamparian et al., Col 3, Lines 15-16, 61-63). 
RE: Claim 3 (Currently Amended) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
3. The intravenous therapy selection system of claim 1 from first type of IV device and a location on the first patient’s body where the first clinician inserted the first type of IV device ((Schermeier et al., [0027]) (a user interface for inputs to specify the treatment to be performed, a user interface for inputs to specify a treatment step to be performed i.e. type and location of IV device)).
RE: Claim 4 (Currently Amended) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
4. The intravenous therapy selection system of claim 1 from first type of IV device into the first patient's body ((Schermeier et al., [0114], [0244]) (detection system treatment specific or accessory specific, success criterion and whether the treatment step was successfully performed; advantageously enables the automatic detection to be supplemented by a manual input; if an error occurs during the automatic detection, it can be manually corrected)).
RE: Claim 6 (Currently Amended) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
6. The intravenous therapy selection system of claim 1. 
Schermeier et al., Patrickson et al., and Hamparian et al. fail to explicitly teach, but Buras et al. teaches the claimed: 
further comprising a procedure module to provide the first clinician with directions regarding how to introduce the first type of IV device into the first patient's body ((Schermeier et al., [0041]) (acoustic or visual instructions on the treatment to be performed, the steps of the treatment, the treatment step to be performed and/or the medical accessories and/or can moreover be how the instrument or the treatment is to be respectively performed in each case and/or how a specific medical accessor is to be used in particular for the treatment or treatment step)).
RE: Claim 7 (Currently Amended) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
7. The intravenous therapy selection system of claim 1 drawers of the cart ((Schermeier et al., [0044]) (the drawer or the storage device comprises a locking device for the drawer, preferably for instance a bolt and a counter piece or a magnetic latch, and the release mechanism is designed to unlock the locking device)).
RE: Claim 8 (Currently Amended) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
8. The intravenous therapy selection system of claim 1, further comprising an IV logging module to track the use, stocking, and depletion of the different types of IV devices held in the plurality of drawers of the cart ((Schermeier et al., [0124]) (the inventory monitoring system is designed to determine for at least one of the storage areas, the number of stocked medical accessories of the accessory type stored therein)).
RE: Claim 21 (New) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
21. (New) The intravenous therapy selection system of claim 1, wherein the display device is integrated into the cart ((Schermeier et al., [0214]) (the user interfaces is configured as one such touch-sensitive screen and is internally connected to the treatment cart)).
RE: Claim 22 (New) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
22. (New) The intravenous therapy selection system of claim 1, wherein the display device is separate from the cart ((Schermeier et al., [0214]) (the user interfaces is designed as a mobile terminal, in particular as a smartphone or tablet PC and comprises one of the communication devices)).
RE: Claim 23 (New) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed:
23. (New) The intravenous therapy selection system of claim 22, wherein the display device includes a module for communicating with the processor to cause the processor to open the plurality of drawers ((Schermeier et al., [0005]) (The user interface is designed for one or more inputs of a user, by means of which a treatment to be performed is specified and on the basis of which the control system determines a treatment identifier associated with the treatment to be performed as a result of said inputs)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0388171 A1 (hereinafter “Schermeier et al.”) in view of U.S. Patent Application Pub. No. 2014/0356834 A1 (hereinafter “Patrickson et al.”) and U.S. Patent No. 6,012,034 (hereinafter “Hamparian et al.”), and further in view of U.S. Patent Application Pub. No. 2018/0225993 A1 (hereinafter “Buras et al.”). 
RE: Claim 5 (Currently Amended) Schermeier et al., Patrickson et al., and Hamparian et al. teach the claimed: 
5. The intravenous therapy selection system of claim 1. 
Schermeier et al., Patrickson et al., and Hamparian et al. fail to explicitly teach, but Buras et al. teaches the claimed: 
further comprising a first type of IV device into a subsequent patient based on the recorded level of successfulness of the introduction of the first type of IV device into the first patient's body ((Buras et al., [0075]) (the novice user's performance may be tracked over time to determine areas in which the novice user repeatedly fails to implement previously provided feedback. In such cases, training exercises may be generated for the novice user focusing on the specific motions or portions of the medical procedure that the novice user has failed to correct, to assist the novice user to achieve improved results)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical guidance system for providing feedback guidance in the use of a medical equipment system for the user to improve previously tracked incorrect medical procedure techniques as taught by Buras et al. within the mobile selection system for selecting medical accessories as taught by Shermeier et al., the method and system for determining a recommended intravenous device as taught by Hamparian et al., and the training module for evaluating the performance of a medical procedure and providing certification thereof as taught by Patrickson et al. with the motivation of Providing the user with step-by-step instructions or guidance may reduce the need for training for a wide variety of tasks, for example, by breaking a complex task into a series of simpler steps. (Buras et al., [0007]). 
Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0388171 A1 (hereinafter “Schermeier et al.”) in view of U.S. Patent No. 6,012,034 (hereinafter “Hamparian et al.”).
RE: Claim 24 (New) Schermeier et al. teaches the claimed: 
24. (New) An intravenous (IV) therapy selection system, comprising: a cart having a plurality of drawers, each of the plurality of drawers storing a different type of IV catheter, the cart including a locking module for selectively locking each of the plurality of drawers ((Shermeier et al., [0005], [0014], [0146]) (the treatment cart exhibits one or more storage devices, wherein the storage devices have at least two storage areas, each for a respective accessory type from among the plurality of medical accessories; the treatment cart comprises at least one release mechanism for releasing medical accessories, whereby the control system is design to control the at least one release mechanism on the basis of the accessory set parameters; the release mechanism can be designed to open a drawer in which the object to be released is stored; a medical accessory can be a medicinal products are in particular needles, syringes, cannulas, Seldinger wires or catheters)); and 
a display device having one or more modules for presenting, to a clinician, patient information for a patient and performance information of the clinician ((Schermeier et al., [0041], [0214]) (one of the user interfaces of the mobile selection system is designed to output assistance information for the assist function of the mobile selection system; one of the treatment carts exhibits this user interface, whereby it can in particular be designed as a treatment cart module; such assistance information can in particular be acoustic or visual instructions on the treatment to be performed; the user interfaces are designed for one or more inputs from a user, by means of which a treatment to be performed is specified and the control system determines a treatment identifier associated with the treatment to be performed as a result of the inputs)); 
wherein the one or more modules are configured to receive input from the clinician while the clinician cares for the patient […] wherein, in conjunction with identifying the first type of IV catheter, the one or more modules interface with the locking module to unlock a first drawer of the plurality of drawers, the first drawer storing the first type of IV catheter, to thereby allow the clinician to obtain the first type of IV catheter to insert into the patient ((Shermeier et al., [0005], [0014], [0041], [0146]) (the treatment cart exhibits one or more storage devices, wherein the storage devices have at least two storage areas, each for a respective accessory type from among the plurality of medical accessories; the treatment cart comprises at least one release mechanism for releasing medical accessories, whereby the control system is design to control the at least one release mechanism on the basis of the accessory set parameters; the release mechanism can be designed to open a drawer in which the object to be released is stored; a medical accessory can be a medicinal products are in particular needles, syringes, cannulas, Seldinger wires or catheters i.e. IV devices; visual instructions on the treatment to be performed, the steps of the treatment, the treatment step to be performed and/or the medical accessories and/or can moreover be how the instrument or the treatment is to be respectively performed in each case and/or how a specific medical accessor is to be used in particular for the treatment or treatment step)).
Schermeier et al. fails to explicitly teach, but Hamparian et al. teaches the claimed: 
and, in response to the input, identify a first type of IV catheter that is recommended for the clinician to insert into the patient ((Hamparian et al., Col. 4, Lines 21-22; 29-31; Col. 10, Lines 41-46, Fig 4) (a computer system which recommends an intravenous device to a clinician based on input entered by a user regarding the infusion and the patient's physical characteristics; the computer system comprises a conventional processor with sufficient capacity to perform the functions of the system; the logic engine selects the qualification level of the clinician who is to administer the primary device and the secondary devices; information relating to intravenous devices to qualification levels is retained in the database; the logic engine retrieves the qualification level for the primary and secondary intravenous devices; a display of a screen to inform the user of the results; the intravenous devices to be considered by the control program are the following: the peripherally inserted central catheter (PICC) SVC, the PICC midclavicular, the midline catheter, the I.V. catheter, the winged needle set, and surgically placed catheters and ports.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the determining of a recommended IV catheter based on the qualification level of a clinical who is to administer the device as taught by Hamparian et al. within the mobile selection system for selecting medical accessories as taught by Shermeier et al. with the motivation of assisting clinicians in the selection of an intravenous device based on expert knowledge which eliminates the need for the clinician to perform tedious computations (Hamparian et al., Col 3, Lines 15-16, 61-63). 
RE: Claim 25 Schermeier et al. and Hamparian et al. teach the claimed: 
25. (New) The IV therapy selection system of claim 24, wherein the display device is integrated into the cart ((Schermeier et al., [0214]) (the user interfaces is configured as one such touch-sensitive screen and is internally connected to the treatment cart)).
RE: Claim 26 Schermeier et al. and Hamparian et al. teach the claimed:
26. (New) The IV therapy selection system of claim 24, wherein the cart also includes one or more additional drawers storing one or more of stabilizing devices, flushes, dressings, or kits ((Schermeier et al., [0148]) (medical accessories may be a device, instrument, a material, a substance or combination thereof for patient cannulation, such as syringes, cannulas, infusion tubes, gloves, disinfectants, swabs, dressing material, bandages, tapes, and adhesive strips)). 
RE: Claim 27 Schermeier et al. and Hamparian et al. teach the claimed:
27. (New) The IV therapy selection system of claim 26, wherein, in conjunction with interfacing with the locking module to unlock the first drawer, the one or more modules interface with the locking module to unlock at least one of the one or more additional drawers ((Schermeier et al., [0008]) (A treatment cart has at least two storage areas for the storing and supplying of medical accessories, preferably for instance a drawer divided into at least two storage areas or a plurality of drawers each having a respective storage area, whereby each storage area is provided for medical accessories of a specific type)).
RE: Claim 28 Schermeier et al. and Hamparian et al. teach the claimed:
28. (New) The IV therapy selection system of claim 24, wherein the one or more modules are configured to recommend a location on the patient's body where the first type of IV catheter should be inserted ((Schermeier et al., [0118]) (the presence of an arteriovenous fistula or a prosthetic shunt and/or the last puncture sites used for vascular access and/or recommended injection sites can preferably be stored; and the assist functions can moreover be information/instructions on where and/or how the vascular access to the patient's blood for dialysis is to be made, in particular at which location a cannula is to be inserted and/or a catheter placed)).
RE: Claim 29 Schermeier et al. and Hamparian et al. teach the claimed:
29. (New) The IV therapy selection system of claim 24, wherein the one or more modules are configured to receive input from the clinician identifying a location on the patient's body where the clinician inserted the first type of IV catheter ((Schermeier et al., [0118], [0142]) (user input specifying the treatment to be performed and/or the treatment step to be performed; a user interface which is data linked to a control system acquires one or more inputs from a user, by means of which a treatment to be performed is defined)).
RE: Claim 30 Schermeier et al. and Hamparian et al. teach the claimed:
30. (New) The IV therapy selection system of claim 24, wherein the patient information for the patient identifies which types of IV catheters were previously inserted into the patient's body ((Schermeier et al., [0118]) (in the case of dialysis patients, the presence of an arteriovenous fistula or prosthetic shunt and/or the last puncture sites used for vascular access and/or recommended injection sites can preferably be stored)). 
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 04/08/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(a) rejection of claims 5 and 12, in light of the amendment of claim 5 and cancellation of claim 12, Applicant argues that the rejection be withdrawn;
Regarding the 101 rejection of claims 1-20, Applicant argues that the claims integrate the purported abstract idea into a practical application of the uniquely configured cart; and
Regarding the 103 rejection of claims 1-20, Applicant argues the previously cited references fail to teach a cart as recited in independent claim 1.
In response to Applicant’s argument that (a) regarding the 112(a) rejection of claims 5 and 12: Examiner is persuaded and has withdrawn the rejection of claim 5 in light of the amendment. Examiner respectfully submits the rejection of claim 12 is moot in light of the cancellation of claim 12.
In response to Applicant’s argument that (b) regarding the 101 rejection of claims 1-20, Examiner is persuaded and has withdrawn the 101 rejection of currently pending claims 1-8.
Examiner respectfully submits that independent claims 1 and 24 each recite the additional element of a cart having a plurality of drawers, wherein the drawers of the cart of selectively unlocked based on the identification of an intravenous device for use by a clinician who is caring for a patient. As such, the limitations of the claims as currently recited are integrated into a practical application beyond a high-level recitation of generic computer components to perform an abstract idea. 
Accordingly, claims 1-8 and 21-30 recite patient-eligible subject matter under 35 U.S.C. 101. 
In response to Applicant’s argument that (c) regarding the 103 rejection, Examiner respectfully submits that Applicant’s arguments with respect to claims 1-8 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited Schermeier et al. discloses the cart as recited in independent claims 1 and 24, in obvious combination with the cited references in the above Office Action. 
Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-8 and 21-30 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2013/0173287 A1 teaches a medical kiosk configured with locked/unlocked medical cabinets to appropriately activate and gain access to items within the medical cabinet door ([0022]); and
U.S. Patent Application Pub. No. 2019/0206570 A1 teaches a system for appropriately recommended patient care through data associated with the patient ([0038]);
U.S. Patent Application Pub. No. 2018/0308564 A1 teaches a point of care cart assembly (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626